DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10, 12, 14, 17-23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dalal et al. (US 2019/0050942) in view of Smith et al. (US 2020/0074383).


obtaining construction related data (see para. 0063, 0065, where Dalal discusses capturing images of a worksite and user interface that provides risk scores);
wherein the construction related data comprises textual data for a construction project and a visual artifact for the construction project (see figure 8, para. 0063, 0065, 0087, 0132, where Dalal discusses capturing images of a worksite and user interface that displays images and provides risk scores);
identifying a construction safety context based on the construction related data (see figure 8, para. 0064-0065, 0087, where Dalal discusses worksite safety data);
based on the construction safety context, determining a safety participant risk score that assigns a numerical safety risk participant value to any entity involved in the construction project (see figure 8, para. 0063, 0065, 0136, where Dalal discusses based on the worksite safety data risk score are determined and displayed); 
based on the safety risk participant score, determining a safety project score that assigns a risk level on a per-project basis (see figure 8, para. 0063, 0065, 0087, where Dalal discusses based on the worksite safety data risk score are determined and displayed).
Dalal does not expressly teach presenting the safety risk analysis, based on the safety participant risk score and safety project score, via a graphical user interface.  However, Smith teaches presenting the safety risk analysis, based on the safety participant risk score and safety project score, via a graphical user interface (see figure 6, para. 0079, where Smith discusses graphical representation of  a worksite and visual indicators of risk factors).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to 
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Dalal in this manner in order to improve safety risk analysis for construction by implementing a user interface that presents a risk score indicative of accidents, injury, machine failure, and damages.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Dalal, while the teaching of Smith continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating risk scores for construction sites to allow a user to properly analyze and improve a construction site.   The Dalal and Smith systems perform construction site analysis, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 4, Smith teaches wherein the identifying the construction safety context comprises: determining that indicators in the textual data points to a potential safety risk associated with a fatal four risk category; and identifying the construction safety context as a high safety risk category (see para. 0045, 0051, where Smith discusses safety risk score thresholds such as high threat category).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dalal with Smith to derive at the 

Regarding claim 5, Smith teaches wherein the identifying the construction safety context comprises: utilizing a set of rules and prediction models to determine that the textual data is an indicator of context relating to a housekeeping issue, wherein housekeeping issues are indicative of a safety hazard; and tracking and providing a recency and frequency of housekeeping behavior to an end user (see para. 0050, where Smith discusses tracking conditions in the worksite including housekeeping).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dalal with Smith to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to provide a safety risk analysis for construction.

Regarding claim 6, Smith teaches wherein the identifying the construction safety context comprises: utilizing a set of rules and prediction models to determine that the textual data is an indicator of context relating to a potential safety risk or hazard within one or more different safety classes (see para. 0024, 0027, 0030, where Smith discusses tracking conditions in the worksite and a neural network identifies the likelihood of incidents and conditions); and labeling a safety issue as a potential safety risk or hazard based on the determination (see para. 0045, 0051, where Smith discusses safety risk score thresholds such as high threat category).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed 

Regarding claim 7, Dalal and Smith teach wherein the identifying the construction safety context comprises: utilizing a set of rules and artificial intelligence prediction models to identify, in the visual artifact, an object and an activity; utilizing the set of rules and artificial intelligence prediction models to determine that the object and the activity are indicators of a context relating to a potential safety risk within one or more different safety classes; and labeling a safety issue as a potential safety hazard based on the indicators (see para. 0132, where Dalal discusses convolutional neural network used to detect risk in a worksite; para. 0024, 0027, 0030, where Smith discusses tracking conditions in the worksite and a neural network identifies the likelihood of incidents and conditions).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dalal with Smith to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to provide a safety risk analysis for construction.

Regarding claim 8, Dalal teaches wherein the labeling the safety issue further comprises: corroborating the indicators with the textual data (see para. 0054, where Dalal discusses text explaining risk in a worksite).
The same motivation of claim 1 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dalal with Smith to derive at the 

Regarding claim 9, Dalal teaches wherein the identifying the construction safety context comprises: extracting, from the textual data, textual features; modeling, using machine learning classifiers, the textual features; and utilizing the modeling to determine whether a content and context of the textual data reflects a positive or negative sentiment, wherein the positive or negative sentiment affects the safety participant risk score (see para. 0141, where Dalal discusses positive and negative events in a worksite).
The same motivation of claim 1 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dalal with Smith to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to provide a safety risk analysis for construction.

Regarding claim 10, Smith teaches wherein the determining the safety participant risk score comprises: utilizing a risk assessment model to generate a set of features, wherein the set of features comprise positive observations, hazard identification, and safety risk identification; scoring the set of features to determine the safety participant risk score; and generating, based on the safety participant risk score, a safety warning flag (see para. 0045, 0051, where Smith discusses safety risk score thresholds such high threat category). 
The same motivation of claim 1 is applied to claim 10.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dalal with Smith to derive at the 

Regarding claim 12, Smith teaches wherein the presenting the safety risk analysis comprises: rank ordering participants based on safety flags; aggregating positive observations; aggregating accumulations between different hazard categories and safety risk categories based on observations; and representing time period based accumulations of fatal four risk issues of each entity involved in the construction project (see para. 0052, 0058, where Smith discusses obtaining incidents and conditions used to identify safety risk).
The same motivation of claim 1 is applied to claim 12.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dalal with Smith to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to provide a safety risk analysis for construction.

Claim 14 is rejected as applied to claim 1 as pertaining to a corresponding system.
Claim 17 is rejected as applied to claim 4 as pertaining to a corresponding system.
Claim 18 is rejected as applied to claim 5 as pertaining to a corresponding system.
Claim 19 is rejected as applied to claim 6 as pertaining to a corresponding system.
Claim 20 is rejected as applied to claim 7 as pertaining to a corresponding system.
Claim 21 is rejected as applied to claim 8 as pertaining to a corresponding system.
Claim 22 is rejected as applied to claim 9 as pertaining to a corresponding system.
Claim 23 is rejected as applied to claim 10 as pertaining to a corresponding system.
Claim 25 is rejected as applied to claim 12 as pertaining to a corresponding system.
s 2, 13, 15, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dalal et al. (US 2019/0050942) in view of Smith et al. (US 2020/0074383) in view of Nielson et al. (US 2012/0065944).

Regarding claim 2, Dalal teaches wherein the construction related data comprises: the textual data comprising a textual description based on user input (see figure 8, para. 0041, 0064-0065, 0085, where Dalal discusses a user interface with user inputs to display data);
the visual artifact comprising a photograph of safety observations on a construction site; (see figure 42, figure 43, para. 0142, where Dalal discusses displaying a photograph of safety issue); 
an incident tracking report (see para. 0142, where Dalal discusses reporting a safety issue);
automatically generated issues that are automatically generated based on construction work on the construction site (see figure 42, figure 43, para. 0142, where Dalal discusses safety rules, regulations, and safety violations based on construction work). Dalal and Smith do not expressly teach metadata comprising user generated categorizations.  However, Nielson teaches metadata comprising user generated categorizations (see para. 0129, where Nielson discusses user categorization of displayed data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dalal and Smith with Nielson to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to provide a safety risk analysis for construction.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Dalal and Smith in this manner in order to improve safety risk analysis for construction by implementing a user interface that presents a risk score and allow a user to provide category of construction locations.  Furthermore, the prior art collectively includes each element 

Regarding claim 13, Dalal and Smith teach wherein the obtaining construction related data comprises: capturing a photo of a construction issue (see para. 0054, where Dalal discusses a photo of worksite); processing the photo for ingestion (see para. 0054, where Dalal discusses a photo of worksite); overlaying boxes and a classification label on the photo, wherein metadata comprises the photo, overlaid boxes, and classification label (see para. 0054, where Dalal discusses bounding box identifying hazards with text); based on the rejection, editing the metadata and updating a construction safety model based on machine learning (see para. 0115-0116, 0131, 0133, 0142, where Dalal discusses artificial neural network detecting objects and determining properties of objects from images); the metadata and updating the construction safety model based on machine learning (see para. 0115-0116, 0131, 0133, 0141, where Dalal discusses artificial neural network detecting objects and determining properties of objects from images and allowing the user to edit data).
Dalal and Smith do not expressly teach receiving a rejection of the classification label; receiving an acceptance of the classification label.  However, Nielson teaches receiving a rejection of the (see abstract, para. 0113, where Nielson discusses interface to receive user input); receiving an acceptance of the classification label (see para. 0089, where Nielson discusses verifying classification of worksite).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dalal and Smith with Nielson to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to provide a safety risk analysis for construction.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Dalal and Smith in this manner in order to improve safety risk analysis for construction by implementing a user interface that presents a risk score and allow a user to provide category of construction locations.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Dalal and Smith, while the teaching of Nielson continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating risk scores for construction sites and labeling the different locations to allow a user to properly analysis and improve a construction.   The Dalal, Smith, and Nielson systems perform construction site analysis, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 15 is rejected as applied to claim 2 as pertaining to a corresponding system.
.


Allowable Subject Matter
Claims 3, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “…based on the generated neural word embeddings, identifying a similarity between different blobs of text in the construction safety context; based on the similarity, measuring hazard frequency and hazard recency; constructing a safety risk model based on the hazard frequency and recency; and utilizing the safety risk model to determine the safety participant risk score and the safety project score.”

Claims 11, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein the determining the safety project score comprises: determining that a frequency, recency, and volume of activity is below a threshold value; and flagging the construction project as low activity that overrides the safety participant risk score and the safety project score.”






Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663